Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         14-MAY-2019
                                                         08:04 AM



                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           IN THE MATTER OF THE WILLIAM AND MARY FONTANA
        EXEMPT GENERATION SKIPPING TRUST FOR THE BENEFIT OF
              JAMES A. FONTANA, DATED DECEMBER 31, 2010


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; TRUST NO. 11-1-0167)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant James A. Fontana’s

application for writ of certiorari filed on April 1, 2019, is

hereby rejected.

           DATED: Honolulu, Hawai#i, May 14, 2019.

                            /s/ Mark E. Recktenwald

                            /s/ Paula A. Nakayama

                            /s/ Sabrina S. McKenna

                            /s/ Richard W. Pollack

                            /s/ Michael D. Wilson